Case 1:18-cv-24218-DPG Document 47 Entered on FLSD Docket 11/21/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-24218-CIV-GAYLES/OTAZO-REYES
ROSS MANDELL,
Plaintiff,
v.

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.
/

 

ORDER
THIS CAUSE came before the Court upon Plaintiff Ross Mandell’s (“Plaintiff”) Motion
to Strike Defendant’s Additional Post-Hearing Evidence (hereafter, “Motion to Strike”) [D.E. 42].
This matter was referred to the undersigned pursuant to 28 U.S.C. § 636 by the Honorable Darrin
P. Gayles, United States District Judge [D.E. 25]. The undersigned held a hearing on this matter
on November 21, 2019. In accordance with the undersigned’s rulings at the hearing, it is:
ORDERED AND ADJUDGED as follows:
> By December 19, 2019, Defendant United States Department of Justice (“Defendant”)
shall file its comprehensive Local Rule 56.1 statement of undisputed facts underlying the
pending cross-motions for summary judgment [D.E. 27, 33].
> By January 16, 2020, Plaintiff shall file his response to Defendant’s Local Rule 56.1
statement of undisputed facts, and submit any additional undisputed facts if appropriate.
> By January 30, 2020, Defendant shall respond to any additional undisputed facts.
> By February 21, 2020, the parties shall submit simultaneous closing legal briefs, no more

than 20 pages in length, with respect to the above-referenced reconstituted factual record.
Case 1:18-cv-24218-DPG Document 47 Entered on FLSD Docket 11/21/2019 Page 2 of 2

> In light of the forgoing, Plaintiff's Motion to Strike [D.E. 42] is DENIED as moot.
DONE AND ORDERED in Chambers at Miami, Florida, this 2 / Ty of November,

2019.

ALICIA M. OTAZO-REYES &
UNITED STATES MAGISTRATE JUDGE

 

ce: United States District Judge Darrin P. Gayles
Counsel of Record
